Citation Nr: 1223150	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-13 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left and right knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.B.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011 typed correspondence, the Veteran noted that in his VA Form 9, he specifically requested a Travel Board hearing and that he was not afforded that hearing.  His May 2008 VA Form 9 confirms this request.  In accordance with his request, the Veteran was scheduled for a Travel Board hearing and in August 2009, the Veteran appeared for the hearing and provided testimony before the undersigned Veterans Law Judge in conjunction with this claim on appeal.  A transcript of that hearing has been associated with the claims file.  It appears that the November 2011 correspondence may have been prepared by a representative rather than the Veteran himself.  None of the handwritten correspondence from the Veteran indicates that he is requesting an additional hearing before the Board, nor is there any explanation as to why an additional hearing is necessary.  Thus, the Veteran has been afforded the Travel Board hearing he requested, and another hearing is not warranted.  See 38 C.F.R. §§ 20.700(a), 20.1507(b)(1) ("[O]nly one hearing before the Board will be conducted.").  

In September 2009 and February 2011, the Board remanded the case for additional evidentiary development.  

In January 2012, the Board requested a Veterans Health Administration (VHA) opinion and such opinion was obtained in February 2012.  A copy of the VHA opinion was provided to the appellant in April 2012, and he was afforded 60 days to provide additional argument or evidence.  The Board received additional evidence from the Veteran in June 2012.  The evidence was accompanied by a waiver of the Veteran's right to initial consideration of the evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence indicates the Veteran's current back disability is not related to service or his service-connected right and left knee disabilities, nor was arthritis shown within one year following discharge from service. 


CONCLUSION OF LAW

The requirements for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a March 2007 pre-adjudication letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.

In September 2009, and again in February 2011, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), in Washington, DC for additional development.  The actions requested in the prior remands have been undertaken.  In this regard, VA examinations were conducted.  Although those examinations were not conducted by an orthopedic specialist as requested, they were conducted by family practice physician, a specialty with sufficient competence to perform a physical examination of the back.  Following such examinations, the Board sought an opinion from a specialist in back disabilities.  The neurosurgeon discussed his longstanding practice and that the most common disability referred to him involved back disabilities.  As the neurosurgeon is clearly an expert with respect to back disabilities, the Board finds his expertise more than sufficient to respond to the questions presented in this case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran is claiming service connection for a lumbar spine disability, to include as being secondary to his service-connected right and left knee disabilities.  

The Veteran's service treatment records reveal that in December 1957, he reported a one-week history of pain in his back after a twisting motion.  X-rays of his lumbar and lower thoracic vertebrae at that time were noted to be essentially negative, except for calcified intervertebral disc at T2 and L1.  Three days later, on a December 1957 report of medical history, the Veteran characterized his present health as "terrible" and noted that he had been ill from time to time over the last two months ever since he injured his back while working.  He further stated that he was under a doctor's care.  On that same date in December 1957, it was noted at his service separation examination that his spine was normal.

In a December 2006 statement, a private neurologist (Dr. F.) stated that the Veteran's bilateral knee condition has altered his stance and the curvature of his spine, causing him to walk with a limp to favor the left knee.  

In a March 2007statement, the Veteran's private physician (Dr. R.) stated that the Veteran's lower back sprain, strain, and myositis are due to the degenerative disease of the right knee.  

In June 2007, a VA doctor specializing in occupational medicine reviewed the claims file and, without examining the Veteran, determined that there was no evidence in the medical literature nor from a general consensus among medical experts to establish a relationship between right knee arthritis and a back sprain or strain, and therefore he stated that it would be speculative to relate these conditions in the Veteran's case.  This statement was made prior to the grant of service connection for the Veteran's left knee arthritis.  

In August 2009 the Veteran testified at hearing that his back problems began when he was between 40 and 43 years old [approximately 1974].  He described his knee pain beginning when he was 30 years old after he tried to kick something with his right knee and he could not do it.  

In September 2009, the Board remanded the case to schedule the Veteran for VA spine examination by an orthopedic specialist to determine whether the Veteran's lumbar spine disability was caused or aggravated by his service-connected right and/or left knee disabilities.    

In November 2009, the Veteran underwent a VA examination conducted by a primary care family practice physician.  No spine x-rays were performed in conjunction with the examination.  The examiner diagnosed the Veteran with a chronic lumbar strain and noted that such disability had its onset in the 1970s.  The examiner opined that the Veteran's lumbar spine disability was less likely than not caused by or a result of service, noting that the service treatment records were silent for back problems.  The examiner also opined that the service-connected knee condition was unlikely to cause a chronic back strain.  He noted that the knee condition had been fairly mild especially during the first 28 years following service separation before there was any complaint of back problems.  The examiner concluded that the opinion of the June 2007 VA doctor still stands even if both knees are now service-connected.  

In August 2010, the November 2009 examiner provided an addendum which noted his review of a July 2006 private MRI of the lumbosacral spine showing multilevel spondylosis (the report was received after the November 2009 examination).  The examiner reiterated his opinion that the Veteran's lumbar spine disability was less likely as not caused by or a result service and that the service-connected knee condition was very unlikely to cause a chronic back problem, citing the same rationale that he stated previously. 

Following appellate review in February 2011, the Board noted that the November 2009 examiner did not provide an opinion with regard to whether any of the Veteran's lumbar spine disabilities are aggravated by his service-connected osteoarthritis of the right knee and/or arthritis of the left knee.  It was also noted that the November 2009 examiner also failed to take into account the service treatment records documenting the Veteran's back complaints and relevant x-ray findings.  Thus, the Board remanded the case to schedule the Veteran for a VA spine examination.  The Board requested that the examination be performed by an orthopedic specialist who was to determine whether any of the Veteran's current lumbar spine disabilities are related to service or are caused or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected right and/or left knee disabilities.  

In April 2011, the Veteran was examined by the same VA examiner who conducted the November 2009 VA examination.  The examiner reiterated that there was no causal relationship between mild degenerative joint disease of the knee and the lumbar spine strain.  The examiner referenced the previous medical opinions addressing this question and emphasized that nothing had changed.       

Despite several VA examinations of record, the Board noted that the specific questions posed in the February 2011 remand had not been addressed.  The Board therefore sought from the VHA the necessary opinions in order to fully and fairly adjudicate the claim.  A VA neurosurgeon reviewed the claims file and provided an opinion in February 2012.  

The Board posed three questions.  The first question was, "Is is more likely, less likely, or at least as likely as not (50 percent probability) that the Veteran's current lumbar spine condition arose during service or is otherwise related to service, to include the calcified disc at T12 and L1 noted on x-ray in service or to the back pain treated in service?"  The physician responded:

It is less likely that the Veteran's current lumbar spine condition arose during service.  It is less likely that the Veteran's current lumbar condition is related to his service.  It is less likely that the Veteran's current lumbar spine condition is related to the calcified disc at T12 and L1 noted on x-ray in service.  Calcified discs 
take many months to years to become calcified and would not be related to his acute back pain when he reported it in service.  If symptomatic, these calcified discs would have caused myelopathic signs or symptoms, and/or T12 or L1 radiculopathies; none of these diagnoses were ever noted or suggested by clinical presentation, neurological examination, or imaging.  His back pain during the service was likely musculoskeletal (muscle strain).  His current back pain is likely related to age-related DDD [degenerative disc disease]/DJD [degenerative joint disease].

The Board's second question was "If the current lumbar spine condition is not related to service, please provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the Veteran's current lumbar spine condition was caused by his service-connected bilateral knee disabilities?"  The physician responded:

It is less likely that the Veteran's current lumbar spine condition 
was caused by his knee disabilities.  Just as the orthopedic surgeon noted that his knee pain was related to age, I also feel that all the available data here supports the likelihood that the Veteran's current lumbar spine condition is related to age.  All the data supports the degenerative spine disease (i.e. DDD, DJD, spondylosis), a natural age-related progression of radiographic findings in most individuals.  Some are symptomatic.

The Board's third question was "If not caused by the service-connected knee disabilities, please opine whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the Veteran's service-connected bilateral knee disabilities permanently worsened his lumbar spine condition beyond normal progression (aggravated).  If the knee disabilities aggravate his lumbar spine condition, please attempt to quantify the degree of aggravation."  The physician responded:

"It is less likely that the Veteran's knee conditions worsened his lumbar spine condition.  There is no direct evidence of this anatomically, radiographically, or by examination of the patient.  Furthermore, if this was the case, it would be supported by my clinical experience evaluating these patients (low back pain is the most common condition that I see) and the medical literature.  If this was the case and knee conditions were the common causative or contributory factor to developing low back pain, then we would be sending lots of low back pain patients to the orthopedic surgeons to have their knees treated before risking back surgery.  This is not the case."

The physician who provided the VHA opinion noted that his VA neurosurgery practice is one of the busiest VA neurosurgery practices in the country.  The most common patient is referred to his practice for low back pain.  The physician reported that he was also part of a university neurosurgery practice where low back pain is a frequent topic of academic discussion.  The physician felt confident in his review of all relevant records for the Veteran, his clinical experience and his knowledge of the medical literature on this topic made him qualified to address the questions posed to him.  The physician also indicated that he performed a literature search to see if any new data was reported that supported the Veteran's claim.  The physician noted that there is ample literature looking at various populations and the occurrence of chronic knee and back pain and that there clearly was an association of knee pain and back pain in some types of individuals, e.g., the elderly and the obese, but these two factors are independently related.  The physician explained that they occurred simultaneously because of other conditions that cause them, e.g. age.  It was stated that the literature does not support a causative role between chronic knee and back pain.

Additional evidence submitted by the Veteran directly to the Board with a waiver primarily consisted of duplicate medical evidence from Dr. F. and Dr. R. which has been discussed above.  Also included is an undated and unsigned typewritten statement with no letterhead which contained the following:  "I am the Veteran's primary care physician.  He has a longstanding right knee disability that causes a limp and altered gait.  He currently is treated for XXXXX of his back.  In my opinion, his back disability is the result of his right knee disability."

In addition, the Veteran submitted statements from himself and his wife attesting to his back pain and the Veteran's belief that his lumbar spine disability should be service-connected.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The evidence that tends to support the Veteran's claim in this matter includes a March 2007 private medical statement from Dr. R. which notes that the Veteran's lower back sprain, strain and myositis are due to the degenerative disease of his right knee.  The Board finds the opinion lacking in probative value as Dr. R. did not explain the underlying rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The Board notes that the positive nexus statement submitted by the Veteran in June 2012 also lacks probative value in that the statement appears to not have been completed (as the XXXXX was not filled in), was not signed by a physician, does not identify the person making the statement, and contains no rationale for the conclusion.  

By contrast, the Board finds the medical opinion of the February 2012 VHA neurosurgeon, which was offered after a review of the Veteran's claims file and was supported with a well-reasoned and clear medical rationale, to be most probative as to the questions at hand.  See Nieves-Rodriguez, 22 Vet. App. at 301; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The VA neurosurgeon concluded that the Veteran's current lumbar spine disability is not related to his service and that concluded that the lumbar spine disability was not caused or aggravated by the service-connected right and left knee disabilities.  He provided the reasoning behind his conclusions and considered medical treatises when formulating his opinion.  As the VHA physician is a neurosurgeon (who by virtue of training and experience is qualified to provide an expert opinion in the matter), included the rationale for the opinion, and considered possible alternatives for the etiology of the Veteran's lumbar spine disability, his opinion merits the greatest probative value.  

The Veteran contends that his lumbar spine disability is related to his service or service-connected knee disabilities.  As a layperson, however, lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion on matters as complex as the etiology of his lumbar spine disability, as such matter requires medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current lumbar spine disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran and his wife's opinions regarding the etiology of his current lumbar spine disability are not competent medical evidence, and are far outweighed by the more persuasive VA neurosurgeon's opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)). 

In summary, the most probative evidence indicates the Veteran's current back disability is not related to service or service-connected disability, nor was arthritis shown within one year following discharge from service.  Accordingly, the preponderance of the evidence is against the claim, and service connection on all bases is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disability, to include as secondary to service-connected osteoarthritis of the right knee and arthritis of the left knee, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


